Case: 1:18-cv-02457-PAG Doc #: 145-1 Filed: 06/08/20 1 of 3. PageID #: 5895




                     EXHIBIT A
           Case: 1:18-cv-02457-PAG Doc #: 145-1 Filed: 06/08/20 2 of 3. PageID #: 5896


Oleski, Nicholas R.

From:               Mike Stavnicky <mstavnicky@smdklaw.com>
Sent:               Thursday, April 9, 2020 3:38 PM
To:                 Stewart, Roger E.; Oleski, Nicholas R.; Laughlin, Debra C.
Subject:            Rule 11 OPI v. Jest



Gentlemen:

I am sorry that it has come to this, but having now been able to review again the documents, the motion, our
mass of former discovery production and speak to my clients, I must inform you that we will be seeking
sanctions against your clients and your firm for the recent conduct. There will most likely be a separate lawsuit
and/or filings as well.

We have learned that OPI and its agents are allegedly strong arming vendors/suppliers in China to cooperate
with it in this lawsuit. They are allegedly offering work in return for false statements and information and
refusing work otherwise.

What in the world is going on, this is just a contract dispute and your client has put itself and your firm in this
awful position. Was it so desperate after losing so badly on summary judgment that it has come to this.

In addition to that reprehensible conduct, which sounds in my opinion, like witness tampering and falsifying
evidence, the recent conduct violates the parties’ confidentiality agreement, the Court’s Protective Order in this
case, PRC Anti-Unfair Competition Law, the International Anti-Bribery and Fair Competition Act of 1998, the
Defend Trade Secrets Act of 2016 (DTSA), the Federal Trade Secrets Act and the Ohio Trade Secrets Act.

We will be requesting a separate hearing with the Court, requesting your depositions as counsel, OPI’s
deposition on this issue, Rhino’s reps depositions and the deposition of Chinese nationals who signed the
declarations and anyone else involved.

I have never seen anything like this. Please govern yourself accordingly.

Very truly yours,
Michael R. Stavnicky, Esq.

Singerman, Mills, Desberg & Kauntz Co., L.P.A.
3333 Richmond Road, Suite 370
Cleveland, OH 44122
e. mstavnicky@smdklaw.com p. 216.292.5807
w. smdklaw.com               f. 216.292.5867




CONFIDENTIALITY NOTE: THE INFORMATION IN THIS E-MAIL AND ANY ATTACHMENTS IS SENT BY AN ATTORNEY OR
HIS/HER AGENT, AND IS INTENDED TO BE CONFIDENTIAL AND FOR USE BY THE INTENDED RECIPIENT ONLY. THE
INFORMATION MAY BE PROTECTED BY ATTORNEY/CLIENT PRIVILEGE, WORK PRODUCT IMMUNITY OR OTHER LEGAL
                                                             1
          Case: 1:18-cv-02457-PAG Doc #: 145-1 Filed: 06/08/20 3 of 3. PageID #: 5897
RULES. IF THE READER OF THIS MESSAGE IS NOT THE INTENDED RECIPIENT, YOU ARE NOTIFIED THAT THE
RETENTION, DISSEMINATION, DISTRIBUTION OR COPYING OF THIS E-MAIL IS STRICTLY PROHIBITED. IF YOU RECEIVE
THIS E-MAIL IN ERROR, PLEASE NOTIFY US IMMEDIATELY BY RETURN E-MAIL OR BY TELEPHONE AT (216) 292-5807
AND IMMEDIATELY DELETE THIS MESSAGE AND ALL ATTACHMENTS. THANK YOU.




                                                   2
